Citation Nr: 0909823	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-16 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his grandfather


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from December 2000 to July 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2005 and April 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The January 2005 rating decision 
denied entitlement to service connection for scoliosis, and 
the April 2007 rating decision granted service connection for 
erectile dysfunction and assigned a noncompensable evaluation 
effective from November 16, 2006.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on December 9, 2008, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to an increased evaluation 
for residuals of a right ankle injury.  However, during the 
pendency of the appeal, a rating decision dated in August 
2006 increased the evaluation for that disability to 10 
percent effective from August 10, 2006.  Applicable law 
mandates that when a veteran seeks an increased evaluation, 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  However, in this case, the Veteran 
specifically indicated in his May 2006 VA Form 9 that he 
would be satisfied with a 10 percent disability evaluation 
for his service-connected right ankle disability.   The Board 
also notes that he did not raise the issue at the time of the 
December 2008 hearing.   Therefore, the issue of entitlement 
to an increased evaluation for residuals of a right ankle 
injury no longer remains in appellate status, and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran was found to have scoliosis on his official 
service entrance medical examination, and thus, he had 
scoliosis that preexisted his entrance into active service.

3.  The Veteran has not been shown by competent medical 
evidence to currently have scoliosis that is related to any 
aggravation during service of his preexisting disorder or 
otherwise etiologically related to his military service.

4.  The Veteran has not been shown to have a deformity of the 
penis with loss of erectile power.


CONCLUSIONS OF LAW

1.  Scoliosis was not aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the Veteran's claim for a 
higher initial evaluation for erectile dysfunction, the 
Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with respect to the issue of 
entitlement to a higher initial evaluation for erectile 
dysfunction has been satisfied.  

With respect to the issue of entitlement to service 
connection for scoliosis, the RO did provide the appellant 
with notice in November 2004, prior to the initial decision 
on the claim in January 2005, as well as in March 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the November 2004 letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the March 2006 statement of 
the case (SOC) and the August 2006, June 2007, July 2007, and 
September 2008 supplemental statements of the case (SSOC) 
notified the appellant of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
was requesting all records held by Federal agencies, such as 
service medical records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
stated that it was the Veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  He was also afforded VA examinations in January 2007 
and January 2008 in connection with his claims.  VA has 
further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable evidence) 
. It is an "onerous" evidentiary standard, requiring that 
the no-aggravation result be "undebatable." Cotant v. West, 
17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. 
at 263 (Nebeker, C.J., concurring in part and dissenting in 
part).  Concerning clear and unmistakable evidence that the 
disease or injury was not aggravated by service, the second 
step necessary to rebut the presumption of soundness, a lack 
of aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for scoliosis.  
At the outset, the Board notes that the presumption of 
soundness does not apply, as the Veteran was noted to have 
scoliosis at the time of his enlistment examination in 
January 2000.  Therefore, the Veteran had scoliosis prior to 
his period of military service.  As such, the Board notes 
that the concerns addressed by the General Counsel's opinion 
regarding whether the presumption of soundness can be 
rebutted are not present in this case and that the Board's 
adjudication of this claim for service connection may proceed 
based on aggravation.

Having determined that the Veteran had preexisting scoliosis, 
the Board must then determine whether there had been any 
worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.  
The Veteran's service treatment records do show that he 
sought treatment in June 2003 with complaints of midline 
upper lumbar burning and stinging.   The Veteran indicated 
that his back had bothered him for years, and it was noted 
that the problem began when he was 16 and that it was 
gradually worsening every day.  He was referred to a physical 
therapy consultation with a history of scoliosis with severe 
neck and back pain.  The Veteran was later afforded a medical 
board examination in February 2004 during which a clinical 
evaluation found his spine to be abnormal.  He was assessed 
as having chronic back pain and scoliosis.  He also reported 
having a medical history of recurrent back pain or any back 
problem.  Nevertheless, the Board notes that aggravation for 
purposes of entitlement to VA compensation benefits requires 
more than that a preexisting disorder become intermittently 
symptomatic during service.  There must be permanent 
advancement of the underlying pathology.

The remainder of the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
scoliosis.  Moreover, the Veteran did not seek treatment 
immediately following his separation from service.  Indeed, 
he separated from service in July 2004, and the first post-
service medical evidence documenting scoliosis or any back 
problems was a November 2004 VA general medical examination.  

The Board also finds the January 2008 VA examiner's opinion 
to be significant.  The examiner diagnosed the Veteran with 
congenital scoliosis of the thoracolumbar spine and commented 
that the disorder predisposed him to be symptomatic.  He also 
opined that the scoliosis was not caused or aggravated by his 
military service.  It was noted that taking prednisone might 
cause osteoporosis in the future.  However, the Board notes 
that the Veteran does not currently have such a disorder.

Based on the foregoing, the Board finds that the Veteran's 
scoliosis was not aggravated by service. 38 C.F.R. § 3.306(b) 
(aggravation may not be conceded where the disability 
underwent no increase in severity during service).  
Accordingly, the Board concludes that the preponderance of 
evidence is against the Veteran's claim for service 
connection for scoliosis.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for scoliosis is not warranted.


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.

The Veteran is currently assigned a noncompensable evaluation 
for erectile dysfunction pursuant to 38 C.F.R. § 4.1115b, 
Diagnostic Code 7522.  Under that diagnostic code, a 20 
percent disability evaluation is warranted when there is a 
deformity of the penis with loss of erectile power.  Where 
the schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2008).


In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran in not entitled to a higher initial evaluation for 
his erectile dysfunction.  The medical evidence of record 
does not show the Veteran to have a deformity of the penis.  
Instead, he has only complained of retrograde ejaculation and 
difficulty maintaining an erection.  In fact, he testified at 
the December 2008 hearing that he takes medication to obtain 
and maintain an erection.  Thus, the only symptoms 
attributable to the service-connected erectile dysfunction 
are retrograde ejaculation and impotency, which is 
occasionally treatable with medication.  These manifestations 
alone without related deformity of the penis are insufficient 
for the granting of a compensable evaluation under Diagnostic 
Code 7522.  As such, the Veteran does not meet the minimal 
criteria for a compensable evaluation under Diagnostic 7522.  
Therefore, the Board finds that a higher initial evaluation 
for the Veteran's erectile dysfunction is not warranted.  
Parenthetically, the Board notes that the Veteran has been 
granted special monthly compensation based on the loss of use 
of a creative organ.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected erectile 
dysfunction has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
erectile dysfunction under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for scoliosis is denied.

An initial compensable evaluation for erectile dysfunction is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


